Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display device that includes a first electrode, a second electrode, a first wiring electrically connected to the first electrode, a 5second wiring electrically connected to the second electrode, and a controller electrically connected to the first wiring and the second wiring, wherein the first electrode and the second electrode are located in a display area, the first electrode is connected to the10 first wiring in a position away from the controller than the second electrode, the second electrode is connected to the second wiring in a position closer to the controller than the first electrode, and a number of the first wiring being greater than a number of the15 second wiring.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display device including, inter alia, 
wherein 
the second electrode (CE2) is closer to the controller (TC) than the first electrode (CE1; fig. 1 and 5), 
the first electrode and the second electrode include openings (OPs) overlapping the first metal wiring (ML1) and the second metal wiring (ML2; fig. 7), 
the first metal wiring (ML1/L1) is connected to the first electrode (CE1/RX1) via first contact portions (CT1s; fig. 2B), 
the second metal wiring (ML2/L2) is connected to the second electrode (CE2/RX2) via second contact portions (CT2s; fig. 2C), 
the first metal wiring (ML1/L1) and the second metal wiring (ML2/L2) each have a first end which is connected to the controller (see bottom ends connected to TC; fig. 2A) and a second end opposite to the first end (top ends at opposite as shown), 
the first contact portions (CT1s) are located closer to the controller than the second end of the first metal wiring (note any ML1/L1 goes above any CT1), and 
w/Continuation Applicationthe second contact portions (CT2s) are located closer to the controller than the second end of the second metal wiring (note any ML2/L2 goes above any CT2).
Ahn et al. (US 2017/0153746) teaches a touch display panel (fig. 3).  A matrix of touch electrodes TEs are provided and connected by respective sensing lines (SLs) to a touch circuit 150, via a switch circuit 160.  However, Ahn does not teach nor suggest above configuration as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628